DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden to examine at least Species A.  This is not found persuasive because the species contain the mutually exclusive features of the first channels 102 not passing through active material layers 21, 22 (Species A) and the first channels 102 passing through active material layers 21, 22 (Species B).  The search of the species would require a different field of search, including e.g. employing different search strategies/queries accounting for the mutually exclusive features.  Applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.

Status of the Claims
The claims received 08/23/2019 have been entered and fully considered.  Claims 1-20 are pending.  Claims 8 and 20 are withdrawn.  Claims 1-7 and 9-19 are examined herein.

Specification
The disclosure is objected to because of the following informalities: the units of the density of the channels in the specification are inconsistent.  Much of the specification refers to the density in units of “/m2” while Table 1 refers to units of “/cm2.”  Applicant is asked for clarification on which unit is correct.  The specification should be corrected appropriately.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 17, the units of the density of the plurality of first channels are recited as “/m2.”  However, it is not clear that these units are correct.  Much of the specification refers to the density in units of “/m2” while Table 1 refers to units of “/cm2.”  Applicant is asked for clarification on which unit is correct.  For the purpose of this Office action, the units will be interpreted as “/cm2.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims, 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0181493 A1 (“Bauer”).
Regarding claims 1, 7, and 11, Bauer discloses a battery 9 comprising a galvanic cell 7 (Abstract; Figs. 3, 4).  The galvanic cell comprises an electrode 5 (either positive or negative), a separator/current collector unit 1 (“composite current collector”), and an electrode 6 (the other of positive or negative) stacked in this order (Fig. 3; [0034]-[0035]).  The separator/current collector unit 1 comprises a first current collector 3 in contact with electrode 5, a separator 2, and a second current collector 4 in contact with electrode 6 stacked in this order (Fig. 3; [0035]).  Each of the first current collector 3, separator 2, and second current collector 4 are porous and receives an electrolyte, thereby providing ionic conduction ([0008], [0010], [0034]-[0035]).  The battery is a multilayered structure formed by stacking a plurality of galvanic cells 7 and adjacent active material layers in two adjacent layers of the battery are of the same polarity (Fig. 4; [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0181493 A1 (“Bauer”) in view of CN 109994740 A (“Zhang” – machine translation provided, US 2020/0313155 A1 cited herein as an English language equivalent).
Regarding claims 2 and 12, Bauer discloses the battery cell of claim 1.  Bauer is silent regarding a plurality of first channels passing through the composite current collector, wherein the ionic conductive material fills in the plurality of first channels.
Zhang discloses a composite current collector comprising a first metal layer 1, an intermediate layer 2, a second metal layer 3, and defines a plurality of through holes 31 (Fig. 4; [0037]).  The through holes 31 are filled with an electrically insulated ionic conductor ([0034]).  The ionic conductor may be polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), polyvinylidene fluoride (PVDF), polyacrylonitrile (PAN), polymethyl methacrylate (PMMA), polyphenylene oxide (PPO), polypropylene carbonate (PPC), polyethylene oxide (PEO), and derivatives thereof ([0042]).  The configuration improves the electrical performance of an electrochemical device and improves the energy density of a composite electrode ([0034]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration taught by Zhang to improve the electrical performance of an electrochemical device and improve the energy density of a composite electrode.
Regarding claim 3, modified Bauer discloses the battery cell of claim 2.  Zhang discloses the through holes 31 penetrate cathode active material layer 4 and anode active material layer 5 (Fig. 4; [0064]).
Regarding claim 4, modified Bauer discloses the battery cell of claim 2.  Zhang discloses exemplary embodiments wherein the average pore size is 100, 500, and 3000 µm (Table 1).
Regarding claim 5, modified Bauer discloses the battery cell of claim 2.  Zhang discloses the pore density is about 1 pore/cm2 to about 100 pores/cm2 ([0040]).  As best understood in view of the rejection under 35 USC 112(b) above, this anticipates the claimed range.
Regarding claim 6, modified Bauer discloses the battery cell of claim 2.  Zhang discloses exemplary embodiments wherein the pore area ratio is 2.0%, 5.0%, 10%, 20%, and 30% (Table 1).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0181493 A1 (“Bauer”) in view of US 2020/0358124 A1 (“El Baradai”).
Regarding claims 9-10, Bauer discloses the battery cell of claim 1.  Bauer is silent regarding the battery cell being formed by folding the single electrode plate, and the battery cell is S-shaped.
El Baradai discloses a foldable flexible assembling of cells for a lithium-ion battery and teaches the concept of providing continuous current collectors 21, 22 having electrodes 12, 13 formed thereon, the cells 40 being folded in an S-shape (Figs. 4-5).  Folding zones 30 (“connecting sections”) do not have electrodes formed thereon ([0083]).  The continuous current collectors ensure electrical connection between all respective electrodes ([0034]) the stacking method (i.e. the folding as discussed above) enables the increment of the energy density delivered by the battery without reducing the areal energy density ([0036], [0135]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration taught by El Baradai to enable the increment of the energy density delivered by the battery without reducing the areal energy density.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0181493 A1 (“Bauer”) in view of US 2003/0232243 A1 (“Hong”).
Regarding claims 13 and 19, Bauer discloses a battery 9 comprising a galvanic cell 7 (Abstract; Figs. 3, 4).  The galvanic cell comprises an electrode 5 (either positive or negative), a separator/current collector unit 1 (“composite current collector”), and an electrode 6 (the other of positive or negative) stacked in this order (Fig. 3; [0034]-[0035]).  The separator/current collector unit 1 comprises a first current collector 3 in contact with electrode 5, a separator 2, and a second current collector 4 in contact with electrode 6 stacked in this order (Fig. 3; [0035]).  Each of the first current collector 3, separator 2, and second current collector 4 are porous and receives an electrolyte, thereby providing ionic conduction ([0008], [0010], [0034]-[0035]).  The battery is a multilayered structure formed by stacking a plurality of galvanic cells 7 and adjacent active material layers in two adjacent layers of the battery are of the same polarity (Fig. 4; [0037]).
Bauer is silent regarding a package casing configured for receiving the battery cell and the electrolyte.
Hong discloses a secondary battery and teaches the concept of disposing a crude cell (i.e. an electrode assembly) within a package member 120, filling the package member with electrolyte and sealing the package member ([0049], [0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of a package member as taught by Hong to allow for the sealing of the electrolyte therein.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0181493 A1 (“Bauer”) in view of US 2003/0232243 A1 (“Hong”) as applied to claim 13 above, and further in view of CN 109994740 A (“Zhang” – machine translation provided, US 2020/0313155 A1 cited herein as an English language equivalent).
Regarding claim 14, Bauer discloses the battery cell of claim 13.  Bauer is silent regarding a plurality of first channels passing through the composite current collector, wherein the ionic conductive material fills in the plurality of first channels.
Zhang discloses a composite current collector comprising a first metal layer 1, an intermediate layer 2, a second metal layer 3, and defines a plurality of through holes 31 (Fig. 4; [0037]).  The through holes 31 are filled with an electrically insulated ionic conductor ([0034]).  The ionic conductor may be polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), polyvinylidene fluoride (PVDF), polyacrylonitrile (PAN), polymethyl methacrylate (PMMA), polyphenylene oxide (PPO), polypropylene carbonate (PPC), polyethylene oxide (PEO), and derivatives thereof ([0042]).  The configuration improves the electrical performance of an electrochemical device and improves the energy density of a composite electrode ([0034]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration taught by Zhang to improve the electrical performance of an electrochemical device and improve the energy density of a composite electrode.
Regarding claim 15, modified Bauer discloses the battery cell of claim 2.  Zhang discloses the through holes 31 penetrate cathode active material layer 4 and anode active material layer 5 (Fig. 4; [0064]).
Regarding claim 16, modified Bauer discloses the battery cell of claim 2.  Zhang discloses exemplary embodiments wherein the average pore size is 100, 500, and 3000 µm (Table 1).
Regarding claim 17, modified Bauer discloses the battery cell of claim 2.  Zhang discloses the pore density is about 1 pore/cm2 to about 100 pores/cm2 ([0040]).  As best understood in view of the rejection under 35 USC 112(b) above, this anticipates the claimed range.
Regarding claim 18, modified Bauer discloses the battery cell of claim 2.  Zhang discloses exemplary embodiments wherein the pore area ratio is 2.0%, 5.0%, 10%, 20%, and 30% (Table 1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727